Citation Nr: 1538837	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-27 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1. Entitlement to a compensable evaluation for acne.
 
2. Entitlement to service connection for dry feet.
 
3. Entitlement to service connection for congestive heart failure.  
 
4. Entitlement to service connection for status as a tuberculosis carrier.
 
5. Entitlement to service connection for a low back disorder.
 
6. Entitlement to service connection for a neck disorder.
 
7. Entitlement to service connection for gout.
 
8. Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.
 
9. Entitlement to service connection for a sleep disorder, to include sleep apnea.
 
10. Entitlement to service connection for hypertension, to include as secondary to sleep apnea.
 
11. Entitlement to service connection for a left foot disorder.
 
12. Entitlement to service connection for bilateral shoulder disorders.
 
13. Entitlement to service connection for bilateral ankle disorders.  
 
14. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of bilateral eye injuries.
 
15. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from November 1982 to September 1991.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  
 
In May 2015, the Veteran testified at a video conference hearing at the San Antonio, Texas RO before the undersigned.  
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.
 
The issue of entitlement to a compensable evaluation for a left thigh scar has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, this issue is not currently developed or certified for appellate review, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2015). 
 
The issues of entitlement to a compensable evaluation for acne, and entitlement to service connection for a sleep disorder, to include sleep apnea, hypertension, to include as secondary to sleep apnea,  a left foot disorder, bilateral shoulder disorders,  bilateral ankle disorders, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1. In May 2015, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for dry feet, congestive heart failure, status as a tuberculosis carrier, a low back disorder, a neck disorder, gout,  and entitlement to a 10 percent rating for multiple noncompensable disorders.   

2. In an unappealed April 1992 rating decision VA denied entitlement to service connection for residuals of bilateral eye injuries.  That decision is final.
 
3. Evidence received since the April 1992 rating decision is cumulative of the evidence previously available, or it does not relate to the bases for the prior denial of the claim for entitlement to service connection for residuals of bilateral eye injuries.  
 
 
CONCLUSIONS OF LAW
 
1. The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for dry feet, congestive heart failure, status as a tuberculosis carrier,  a low back disorder,  a neck disorder, gout,  and entitlement to a 10 percent rating for multiple noncompensable disorders  have been met.  38 U.S.C.A. §  7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).
 
2. The April 1992 rating decision that denied entitlement to service connection for residuals of bilateral eye injuries is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.202, 20.1103 (2015).  
 
3. Evidence received since the April 1992 decision is not new and material with regard to the claim for entitlement to service connection for residuals of bilateral eye injuries.  38 U.S.C.A. §  5108 (West 2014); 38 C.F.R. §  3.156 (2015).  
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal

A veteran may withdraw a substantive appeal in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board issues a decision.  38 C.F.R. §  20.204.  Withdrawal may be made by the appellant or by his representative.  Id.  
 
In May 2015, the Veteran submitted a written request to withdraw his appeal on the issues of entitlement to service connection for dry feet, congestive heart failure, status as a tuberculosis carrier, a low back disorder, a neck disorder, and gout; and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  
 
In light of the foregoing, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to these issues and they must be dismissed.
 
Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§  5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated January 2007 and January 2015 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. The appellant was also advised what evidence was needed to reopen the claim of entitlement to service connection for residuals of bilateral eye injuries.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, VA and private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
New and Material Evidence 
 
A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) .

In an April 1992 rating decision VA denied entitlement to service connection for residuals of bilateral eye injuries.  The evidence considered at that time included an October 1991 VA examination and the appellant's service and VA treatment records.  Because the Veteran did not file a timely notice of disagreement or submit new and material evidence within one year of the April 1992 rating decision, that decision is final.  38 U.S.C.A. §  7105.  The Board will consider whether the Veteran has submitted new and material evidence since April 1992.  
 
In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
In the April 1992 rating decision VA found that there was no evidence that any medical professional had found him to have any residuals of inservice eye injuries.  The evidence before the RO at that time showed that the Veteran's eyes made contact with a chemical adhesive in July 1990, and that he complained at that time of watery, burning, red, itchy eyes.  The evidence also showed that the Veteran complained to the October 1991 VA examiner of irritation and watering of the eyes and that the examiner found the appellant's eyes to be normal but "chronic chemical conjunctivitis is perhaps a possibility."
 
Since 1992, the Veteran has submitted VA and private treatment records, none of which show any diagnosis of or treatment for an eye disorder.  During the May 2015 Board hearing, the Veteran testified that his eyes were blurry and frequently watery.  He later testified that his vision was correct and that the watering was the sole problem.  Because watering is a symptom the Veteran reported during the October 1991 VA examination, this testimony is not new evidence.  
 
Most importantly, none of the evidence the Veteran has submitted since 1992 demonstrates that any medical professional has ever diagnosed him with residuals of inservice eye injuries or connected residuals of any eye injury to service.  Hence, the evidence submitted is not new and material and reopening of the claim for entitlement to service connection for residuals of bilateral eye injuries is therefore not warranted.  
 
Until the Veteran meets is threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disorder, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993).          
 
 
ORDER
 
The appeals concerning claims of entitlement to service connection for dry feet, congestive heart failure, status as a tuberculosis carrier, a low back disorder, a neck disorder, gout, and entitlement to a 10 percent rating for multiple noncompensable disorders are dismissed.

The application to reopen a claim of entitlement to service connection for residuals of bilateral eye injuries is denied.  
 
 
REMAND
 
The Veteran was afforded a VA examination pertinent to his claim of entitlement to a compensable rating for acne in June 2015.  Because the AOJ has yet to review this additional evidence and the Veteran has not waived this procedural right, a remand is necessary.  See 38 C.F.R. §  20.1304(c) (2015).  Because this issue is inextricably linked with the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae, a new VA examination is warranted to determine the nature and etiology of any facial skin disorders the appellant might have.  
 
The Veteran contends that he has sleep apnea that had its onset during his active duty service.  The AOJ declined to afford the Veteran a VA examination for sleep apnea because the service treatment records contained no diagnosis of sleep apnea and the record contained no post-service treatment records.  Since then, the Veteran has submitted evidence of a current diagnosis of sleep apnea as well as lay statements asserting that he began to experience symptoms of sleep apnea in service.  For that reason, a VA examination is necessary to determine whether any diagnosed sleep disorder, to include sleep apnea is causally related to his active duty service.
 
The Veteran contends that hypertension had its onset during his active duty service.  The AOJ declined to afford the Veteran a VA examination for hypertension because the Veteran's service treatment records contain no diagnosis of hypertension.  Although this is correct, the Veteran's service treatment records contain numerous high blood pressure readings.  For that reason, a VA examination is necessary to determine whether the Veteran currently has hypertension and, if so, whether it is causally related to his active duty service or to a sleep disorder.
 
The Veteran contends that he has bilateral shoulder disorders, bilateral ankle disorders, and a left foot disorder that had their onset during his active duty service.  The AOJ declined to afford the Veteran a VA examination for any of these disorders because it found no relevant diagnoses in the service treatment records and the record contained no post-service treatment records.  The Board notes that the service treatment records contain records of injuries to his shoulders, ankles, and left foot, and that the appellant reports current pertinent symptoms.  For that reason, a VA examination is necessary to determine whether the Veteran currently has any disorder of the shoulders, ankles, or left foot and, if so, whether they are causally related to his active duty service.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain any outstanding, pertinent records of VA treatment of the Veteran.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant and his representative must then be given an opportunity to respond.  
 
2.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure any outstanding records of treatment he has received for hypertension, skin, sleep, left foot, bilateral shoulder, or bilateral ankle disorders from private health care providers.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.  
 
3.  Thereafter, the Veteran should be scheduled for a VA examination by a dermatologist to assess the current severity of his service-connected acne and the nature and etiology of any other facial skin disorder to include pseudofolliculitis barbae.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.   
 
In accordance with the latest worksheets for rating skin disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his acne.  Any impact on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.  
 
The examiner must also diagnose any other current facial skin disorders present, including pseudofolliculitis barbae and hyperpigmentation.  For any diagnosed facial skin disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether the disorder began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way.   

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by these disorders.  The Veteran has reported hyperpigmentation, bumps on his nose, and bumps after shaving.  The record shows that the appellant was treated for pseudofolliculitis barbae while on active duty, e.g., in  August 1991, and at his separation examination that month he was diagnosed with that same disorder.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of any disorder is unknowable.  
 
4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any sleep disorder.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, to include sleep studies, if necessary), and all clinical findings reported in detail.  
 
For any diagnosed sleep disorder, the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way.  
 
The examiner must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by any sleep disorder.  The examiner is reminded that the Veteran and other laypeople are competent to report observed symptoms, however, the examiner is not required to find the appellant's statements credible if contradicted by other evidence.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of any diagnosed sleep disorder is unknowable.  
 
5.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed hypertension.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
If hypertension is diagnosed the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is etiologically related to the Veteran's active duty service in any way, as well as whether it is caused or aggravated beyond its normal progression by any sleep disorder.  
 
The examiner must discuss the service treatment records and the Veteran's lay statements regarding the symptoms of and functional impairment caused by any hypertension.  The examiner must also discuss the June 2015 medical opinion that found a positive nexus between the Veteran's hypertension and his active duty service.
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of any diagnosed hypertension is unknowable.  
 
6.  The Veteran should be scheduled for a VA orthopedic examination to assess the nature and etiology of any left foot, bilateral shoulder, or bilateral ankle disorders.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  
 
The examiner must identify any current left foot, bilateral shoulder, or bilateral ankle disorders.  For any diagnosed left foot, bilateral shoulder, or bilateral ankle disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether the disorder began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way.  
 
The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by these disorders.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.
 
If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the etiology of any diagnosed disorder is unknowable.  
 
7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  
 
8.  Ensure that the medical examination reports comply with this remand.  The AOJ must ensure that the examiners have documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
9.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


